         Case 1:20-cv-00103-RDM Document 78 Filed 01/01/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 CENTER FOR BIOLOGICAL DIVERSITY,
 et al.,

                Plaintiffs,

        v.
                                                           Civil Action No. 20-103 (RDM)
 U.S. ARMY CORPS OF ENGINEERS, et al.,

                Defendants,

        and

 FG LA LLC,

               Defendant-Intervenor.


                                          ORDER

       For the reasons explained in the Court’s Memorandum Opinion issued on January 1,

2021, Dkt. 77, Defendant U.S. Army Corps of Engineers’ motion for voluntary remand without

vacatur, Dkt. 71, is hereby GRANTED; and it is further

       ORDERED that Plaintiffs’ Complaint, Dkt. 1, is hereby DISMISSED without prejudice.

       SO ORDERED.


                                                  /s/ Randolph D. Moss
                                                  RANDOLPH D. MOSS
                                                  United States District Judge
Date: January 1, 2021
